United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 06-41079
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE DEJESUS ALONSO, also known as Marco Antonio Vasquez,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 4:05-CR-71-4
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose DeJesus Alonso pleaded guilty to count one of his

indictment, which charged him and four others with conspiracy to

distribute and possess with intent to distribute and dispense

five kilograms or more of a mixture or substance containing

cocaine.   See 21 U.S.C. § 846.   He appeals the sentence imposed

for this offense, arguing that a three-level enhancement to his

offense level under U.S.S.G. § 3B1.1(b) was improper.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41079
                                 -2-

      The district court imposed this enhancement based on its

finding that Alonso was a manager or supervisor in a criminal

activity that involved at least five participants.   This finding

is reviewed for clear error.    See United States v. Rose, 449 F.3d
627, 633 (5th Cir. 2006).   Based on the record as a whole, such a

finding was plausible and therefore not clearly erroneous.   See

id.

      Accordingly, the judgment of the district court is AFFIRMED.